IN THE COURT OF APPEALS OF IOWA

                                     No. 14-0780
                                 Filed June 10, 2015

JAVONTA HERBERT-BEY,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

       Appeal from the Iowa District Court for Black Hawk County, George L.

Stigler, Judge.



       Javonta Herbert-Bey appeals the dismissal of his application for

postconviction relief. AFFIRMED.




       Mark C. Smith, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Mary A. Triick, Assistant Attorney

General, Thomas J. Ferguson, County Attorney, and Kimberly Griffith, Assistant

County Attorney, for appellee.



       Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                            2



BOWER, J.

       Javonta    Herbert-Bey     appeals       the   denial   of   his   application   for

postconviction relief (PCR) and motion to correct an illegal sentence. In 2010

Herbert-Bey was charged and pled guilty to one count of theft in the second

degree (by exercising control over stolen property worth more than $1000 but

less than $10,000).      He received a five-year suspended sentence and was

placed on probation. Seven months later his probation was revoked, and he was

incarcerated. Less than a year later his sentence was reconsidered, and he was

placed in a residential treatment facility.           Subsequently, his probation was

revoked, and he was once again incarcerated. In 2013 Herbert-Bey filed an

application for PCR. The district court found his sentence was not illegal and he

was properly tried in district court rather than juvenile court. The court also

denied his application for PCR finding his guilty plea was supported by a

sufficient factual basis establishing the value of the stolen property was over

$1000.1

       On appeal, Herbert-Bey claims his trial counsel was ineffective because

his guilty plea was not supported by a sufficient factual basis. The district court

found a sufficient basis, based on the minutes of evidence, to establish the actual

value of the items stolen totaled $1197. The court noted this total did not include

the value of items stolen but not yet recovered. Pursuant to Iowa Court Rule

21.26(1)(a), (b), and (d), we affirm the district court’s ruling.

       AFFIRMED.


1
 The transcript from the plea hearing shows Herbert-Bey acknowledged the value of the
property was more than $1000.